PER CURIAM:
Danielle Nelson appeals the district court’s order dismissing this action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we dismiss the appeal for the reasons stated by the district court. See Nelson v. Barnhart, No. CA-03-842 (E.D. Ya. filed Dec. 19, 2003, entered Dec. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED